
	

114 HR 4631 IH: Stop Taxpayer-Funded Alcohol Marketing Act
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4631
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Agricultural Risk Protection Act of 2000 to eliminate the authority of the Secretary
			 of Agriculture to make value-added agricultural product market development
			 grants to support the development, production, or marketing of alcoholic
			 beverages and to rescind a portion of the Commodity Credit Corporation
			 funds made available for such grants.
	
	
 1.Short titleThis Act may be cited as the Stop Taxpayer-Funded Alcohol Marketing Act. 2.Value-added agricultural product market development grants (a)Exclusion of alcohol products from definitionSection 231(a)(5) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)(5)) is amended by adding below subparagraph (B) the following:
				
					The term value-added agricultural product does not include beer, wine, distilled spirits, hard cider, or other alcohol product..
 (b)RescissionOf the funds made available under section 231(b)(7)(A) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)(7)(A)) to the Secretary of Agriculture to make value-added agricultural product market development grants and unobligated as of the date of the enactment of this Act, $8,000,000 is hereby rescinded.
			
